Citation Nr: 0525929	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include on a secondary basis.  

2.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.  

3.  Entitlement to service connection for depression, to 
include on a secondary basis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

The veteran was scheduled to appear for a video conference 
hearing in May 2003. However, he failed to report for this 
hearing and provided no explanation for his failure to 
report. His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2004).

These issues were remanded by the Board in January 2004 and 
February 2005.  

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for right knee and left 
hip disabilities.  These issues were the subjects of a final 
Board decision in January 2004 and accordingly will not be 
further discussed in this decision.  See 38 C.F.R. § 20.1100 
(2004).


FINDINGS OF FACT

1.  Service connection is in effect for left elbow and left 
wrist disabilities.

2.  The veteran failed to report and/or cancelled VA 
examinations scheduled in conjunction with this appeal.  

3.  Competent medical evidence does not reveal that the 
veteran's neck disability is causally related to his military 
service or to his service-connected disabilities.  

4.  Competent medical evidence does not reveal that the 
veteran's low back disability is causally related to his 
military service or to his service-connected disabilities.  

5.  Competent medical evidence does not reveal that the 
veteran's depression is causally related to his military 
service or to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

2.  A low back disability was not incurred in or aggravated 
by service and may not be so presumed, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

3.  Depression was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a neck disability, a low back disability, and depression, all 
claimed as being either directly due to service or 
alternatively due to service-connected disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 Statement of the Case (SOC) and 
the August 2005 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in April 
2002, February 2004 and March 2005, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The April 2002 and February 
2004 letter enumerated what the evidence must show to 
establish entitlement to service connection, namely, an 
inservice injury or disease; a current disability; and 
competent medical evidence showing a relationship between the 
current disability and the inservice injury or disease.  In 
addition, the February 2004 letter indicated that in order to 
establish service connection on a secondary basis the 
evidence must show a current disability and a relationship 
between the current disability and a service-connected 
condition.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 VCAA letter, the RO notified the veteran that "We will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  See the April 4, 2002 letter, page 3.  
The February 2004 VCAA letter informed the veteran that VA 
was responsible for getting "Relevant records from any 
Federal agency.  This may include medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  See the February 11, 2004 letter, page 5.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by a Federal 
agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  This information was reiterated in 
the March 2005 letter.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2002, February 2004 and March 2005 
VCAA letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the March 2005 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

The Board therefore finds that the April 2002, February 2004 
and March 2005 letters, the October 2002 SOC, and the August 
2005 SSOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letters 
requested a response within 60 days (the April 2002 letter 
requested a response within 30 days), they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2002 and February 2004 letters.  While one 
year has not passed since the March 2005 VCAA letter, the 
record reflects that the claims were readjudicated and a SSOC 
was provided to the veteran in August 2005 following VCAA 
notice compliance action.  The Board notes that the fact that 
the veteran's claims were readjudicated in the August 2005 
SSOC, prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [codified at 38 
U.S.C. § 5103], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in April 2002, prior to the initial adjudication of 
these claims by rating decision in May 2002.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records and a report of VA examination, which will be 
described below.  

The Board finds that the January 2004 and February 2005 
remand instructions have been complied with to the extent 
possible.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The January 2004 Board remand instructed the RO to schedule 
the veteran for VA orthopedic and psychiatric examinations to 
determine the etiology of the disabilities at issue.  The 
veteran was afforded a VA psychiatric examination in March 
2004.  

The February 2005 Board remand noted that the veteran had not 
been afforded the requested VA orthopedic examination and 
instructed that such examination be scheduled.  Documentation 
in the claims file reflects that the veteran failed to report 
for a VA spine examination scheduled on March 4, 2005.  It 
appears that another examination was scheduled for March 23, 
2005; however, on March 9, 2005, the veteran cancelled the 
examination saying that he would be out of the country.  
Several months have passed, with no indication that the 
veteran has contacted VA to reschedule the examination.  

The Board must emphasize that the Court has held that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  The veteran has clearly not met his responsibility in 
this regard.  VA has done its utmost to develop the evidence 
with respect to the veteran's claims.  Any failure to develop 
these claims rests with the veteran himself.

The Board notes that 38 C.F.R. § 3.326(b) specifically 
authorizes the acceptance of private medical evidence without 
the need for VA examination on the finding of VA that it is 
otherwise adequate for rating purposes.  Further, however, 38 
C.F.R. § 3.326(a) expressly provides that individuals for 
whom an examination has been scheduled are required to report 
for the examination.  Here, the Board believed that the 
evidence of record was not adequate for rating purposes and 
that a VA examination was required.  This supplementation of 
the record was motivated by the mandate contained in the 
statute and regulation.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In particular, in its January 2004 
remand the Board observed that medical nexus evidence was 
lacking as to the neck and back claims, and that a remand was 
required, citing Charles v. Principi, 16 Vet. App. 370 
(2002).  As noted below, medical nexus evidence is still 
lacking.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2004).  The claims will be decided based on 
the evidence of record.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran failed to report for a video 
conference hearing scheduled in April 2003.  Accordingly, the 
veteran's hearing request is deemed withdrawn.  See 38 C.F.R. 
§§  20.702(d), 20.704(d) (2004).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies. 
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Analysis

Because the three issues on appeal issues will be resolved in 
a similar manner, the Board will address them together.

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) evidence of in-service incurrence 
[to include within the presumptive period] of a disease or 
injury or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson 
and Wallin, both supra.

With respect to these three disabilities, element (1) has 
arguably been met.  Post-service medical records include VA 
treatment records showing that the veteran was followed by VA 
physicians for symptoms of depression; X-rays in June 2000 
were interpreted as showing degenerative changes of the 
lumbar spine; and in February 2001, the veteran complained of 
neck pain, and the diagnosis was cervical strain.  

Turning to Hickson element (2), there is evidence of in-
service back, neck and psychiatric problems.  Service medical 
records show that in February 1973 the veteran was seen with 
complaints of mid-back pain.  In June 1974, an assessment of 
anxiety reaction was noted.  Later that month, the veteran 
complained of lower back pain.  In July 1975, he complained 
of pain in the neck region down to the scapula.  Neck muscle 
strain was suspected.  [The Board additionally observes that 
degenerative changes of the lumbar spine were not medically 
identified until 15 years (June 2000) after service, long 
after the one year presumptive period.]

Wallin element (2) has also been met because service 
connection is in effect for a left elbow disability 
(diagnosed as left elbow strain with degenerative joint 
disease and left radial nerve neuropathy) and a left wrist 
disability (diagnosed as left wrist fracture with 
degenerative joint disease).

Accordingly, Hickson and Wallin elements (1) and (2), 
pertaining to both direct and secondary service connection, 
have also arguably been satisfied.

With respect to crucial Hickson/Wallin element (3), medical 
nexus, there is no competent medical evidence which serves to 
link the veteran's current disabilities to his period of 
active service or to the service-connected left elbow or 
wrist disabilities.  

With regard to the neck and low back claims, there is no 
evidence of record which indicates, or even suggests, that 
these disabilities are related to the veteran's military 
service or to a service-connected disability.  The Board 
notes that its February 2005 remand was intended to resolve 
the issue of whether the veteran's neck and low back 
disabilities are likely related to his military service or to 
a service-connected disability.  As discussed in detail 
above, the veteran failed to report for and/or cancelled 
examinations scheduled by the RO.  The claims must now be 
decided based on the evidence of record, which does not 
contain a competent medical nexus opinion.  See 38 C.F.R. § 
3.655 (2004).  

Similarly, with regard to the depression claim, no clinician 
has attributed the veteran's depression to his military 
service or to a service-connected disability.  Indeed, the 
March 2004 medical opinion from the VA examiner, which is the 
only medical opinion of record, indicated that the veteran's 
depression was directly related to his long history of 
substance abuse and situational stressors that had occurred 
over the last several years.  The examiner stated that the 
veteran's depression did not appear to be connected to his 
service-connected orthopedic difficulties.  There has been no 
medical opinion offered to contradict this medical conclusion 
against service connection.  

The primary evidence with respect to element (3) comes from 
the veteran's own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  His statements are not, therefore, 
probative of a medical nexus.  See also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].
  
Despite being informed that he could submit evidence in 
support of his claims [see the Board's January 2004 and 
February 2005 2003 remands, pages 14 and 5, and the April 
2002, February 2004 and March 2005 VCAA letters from the RO] 
there has been no medical opinion offered by or on behalf of 
the veteran.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
the claimant's responsibility to support a claim for VA 
benefits].

Therefore, Hickson/Wallin element (3) is not been met in 
regards to these claims.

In conclusion, the Board finds that Hickson/Wallin elements 
(1), current disability; and (2), in-service injury and a 
service-connected disability, have been met as to all three 
claims.  Hickson/Wallin element (3), medical nexus, however, 
has not been met as to any claim.  The veteran's claims of 
entitlement to service connection for a neck disability, a 
low back disability, and depression, to include on a 
secondary basis, fail on this basis.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection, to include on a secondary 
basis, for a neck disability is denied. 

Entitlement to service connection, to include on a secondary 
basis, for a low back disability is denied. 

Entitlement to service connection, to include on a secondary 
basis, for depression is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


